443 F.2d 24
George JOHNSON, Petitioner-Appellee,v.Alwynn CRONVICH, Sheriff, Parish of Jefferson, State of Louisiana and State of Louisiana, Respondents-Appellants.
No. 31057 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 15, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Alvin B. Rubin, District Judge.
Gordon K. Konrad, Gretna, La., John M. Mamoulides, Metairie, La., for respondents-appellants.
Samuel S. Dalton, New Orleans, La., for petitioner-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966